DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 16 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120042885 (Stone hereinafter).
Regarding claim 1, Stone teaches an aerosol-generating article capable of being inductively heated (via the graphite susceptor material ([0090])) having a longitudinal extension (Fig. 5 and 7-9), the article comprising: an aerosol-forming substrate and susceptor material, graphite, extending along the longitudinal extension and forming an extrudate, wherein the 
The limitation, “wherein the aerosol-forming substrate and the susceptor material are co-extruded to form an extrudate” this is a product-by-process limitation. In these claims, the method of coextrusion to form an extrudate does not limit the extrudate as long as the same product is achieved. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Regarding claim 4, Stone teaches that the aerosol-forming substrate and the susceptor material are hollow-shaped, forming a hollow extrudate (Fig. 6B and 6C). 
Regarding claim 6, Stone teaches that the susceptor material is in multiple segments, which are longitudinally distanced from each other along the longitudinal extension of the article ([0090]). 
Regarding claim 7, Stone teaches that the diameter of the extrudate is about 5 mm to about 10 mm and a center passage of about 0.635 mm to about 2.54 mm in diameter, thus the wall thickness of the extrudate is between 2.46 mm and 9.365 mm, which substantially overlaps with the claimed range. 
Regarding claim 8, 9, 23 and 24, Stone teaches that a cover material, specifically wrapping material (758) which is paper ([0095]) at least partly covers the aerosol-generating article, including an inside of the extrudate wherein an inside is interpreted as between the edges of the extrudate or the midpoint of the extrudate. 

Regarding claims 21 and 22, Stone teaches that the wall of the extrudate is a structured, specifically wavy, wall (Fig. 6B). 

Claim(s) 1, 5 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5119834 (Shannon hereinafter).
Regarding claim 1, Shannon teaches an aerosol-generating article capable of being inductively heatable (col. 6, line 65, “metal foil”) having a longitudinal extension (Fig. 3), the article comprising: an aerosol-forming substrate (16) extending along the longitudinal extension and susceptor material (44) extending along the longitudinal extension, wherein the aerosol-forming substrate and susceptor material form an extrudate having a same cross-sectional shape along a length of the extrudate (col. 5, lines 37- col. 6, line 33 and Fig. 3). 
The limitation, “wherein the aerosol-forming substrate and the susceptor material are co-extruded to form an extrudate” this is a product-by-process limitation. In these claims, the method of coextrusion to form an extrudate does not limit the extrudate as long as the same product is achieved. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Regarding claim 25, Shannon teaches that the susceptor material is hollow and the aerosol-forming substrate covers the innermost surface of the susceptor material continuously around a circumference of the susceptor material (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone as applied to claim 1 above, and further in view of WO2011076407 (Grem hereinafter).
Regarding claim 2, 3, 17, 18, 19 and 20, Stone does not teach a string element. 
Grem teaches a string element (105), a wire, which is located along the longitudinal extension of the aerosol-generating article (see “internal heating element” and “external heating element”). The instant specification teaches that the string element may be a single metal wire (instant application, [0026]). Therefore, the tensile strength is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. Furthermore, the intended use of the string element does not have patentable weight in a product claim. While Grem teaches a wire, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the wire with metallic fibers that are linked with a reasonable expectation of success and predictable results
. 

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the graphite as filler material may be distributed in the substrate along the longitudinal extension of the article, but it is not extending along the longitudinal extension. Further, the Applicant argues that the graphite filler material is not co-extruded with the substrate and could not be co-extruded with the substrate. Further, the Applicant argues that Stone does not disclose or suggest co-extruding the tobacco substrate with any other material (such as the susceptor material or otherwise). The Examiner respectfully disagrees. The independent claim just states that the susceptor material extends along the longitudinal extension. The Applicant may be interpreting this limitation more narrowly as the susceptor material extends continuously along the longitudinal extension, but that is not what is claimed.  In this case, Stone teaches that the aerosol-forming substrate and susceptor material, graphite, form an extrudate, wherein the extrudate has a same cross-sectional shape along a length of the extrudate ([0090] and Fig. 6A-6C).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/             Examiner, Art Unit 1747                          


/Michael H. Wilson/             Supervisory Patent Examiner, Art Unit 1747